Clarke, P. J.:
The respondent was admitted to practice as an attorney and counsellor at law at a term of the Appellate Division, First Department, on October 12, 1914, and has practiced as such attorney since his admission. As appears by the certificate of the clerk of the Court of General Sessions, six indictments were found against him for the crime of forgery in the second degree, to which *635indictments he pleaded guilty as charged. On February 23, 1923, he was sentenced to State prison at hard labor for a term of not less than one or more than five years to cover the six indictments.
Section 477 of the Judiciary Law provides that “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.” Subdivision 3 of section 88 of the Judiciary Law provides that “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.”
It follows, therefore, that upon the conviction of the felonies, as aforesaid, and the sentence adjudged by the court, respondent should be disbarred, and it is so ordered.
Dowling, Smith, Merrell and McAvoy, JJ., concur.
Respondent disbarred. Settle order on notice.